DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/22/2021.
The claim 1 has been amended. Claim 2 has been cancelled.
In view of the amendment, the Objection to the Title has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: “A motor comprising: a stationary structure; and a rotor rotatable about a central axis with respect to the stationary structure; wherein the stationary structure includes: a stator including a coil; a bracket that supports the stator; and a circuit board disposed between the stator and the bracket; the bracket includes a board support that holds the circuit board between the bracket and the stator in an axial direction; and the board support includes: a wiring through hole that penetrates the board support in the axial direction and through which a wire extending from the circuit board passes; a lid that partially covers the wiring through hole; and a guide bridge that is located inside the wiring through hole when viewed in the axial direction and holds the the wiring through hole is located next to the circuit board in a circumferential direction when viewed in the axial direction; and the guide bridge is bridged from an end on a radially inner side of the wiring through hole to an end on a radially outer side, inside the wiring through hole.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 3-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ihle et al. (US 2007/0286753) teaches an electric motor having a rotor, a stator, and a circuit board disposed on a bracket.
Van Thuji et al. (US 5019926) teaches a magnetic head unit having a rotary and stationary transformer, having a circuit board disposed on a bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832